          Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


SASHA BEGUM NORMAN, et al.,                        )
                                                   )
              Plaintiffs,                          )
                                                   )         No. 5:19-cv-00494-XR
v.                                                 )
                                                   )
BODUM U.S.A., INC.,                                )         ORAL ARGUMENT REQUESTED
                                                   )
              Defendant.                           )

            DEFENDANT BODUM U.S.A., INC.’S REPLY IN SUPPORT
             OF ITS MOTION TO STRIKE NEW POST-DISCOVERY,
         POST-DISCLOSURE DECLARATION OF WILLIAM A. LINGNELL

       This is a products liability action involving injuries sustained by a minor child while

improperly using a Bodum French Press coffee maker. Plaintiff’s theory of liability is that the

French Press’s glass carafe fractured due to a scratch on its interior surface allegedly caused by

contact between the plunger assembly’s steel spring and the inside of the glass. There is, however,

no evidence in the record showing any scratch on the interior of the glass carafe at issue, and no

evidence in the record showing that the fracture originated on the interior of the glass carafe. To

the contrary, the uncontroverted evidence before the Court establishes that that the fracture

originated on the exterior of the glass carafe, ruling out as a factual matter Plaintiffs’ liability

theory. For these, and the other reasons set forth in its briefing, Bodum U.S.A., Inc. (“Bodum”)

moves for summary judgment on Plaintiffs’ claims pursuant to Fed. R. Civ. P. 56 (ECF No. 38);

to strike the expert report of Plaintiffs’ lone liability expert, William Lingnell pursuant to Fed. R.

Civ. P. 26(a)(2)(B) and 37(a)(4) (“Motion to Strike”) (ECF No. 37); and to exclude the testimony

of Mr. Lingnell pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow. Pharm, Inc., 509 U.S.

579 (1993) (“Daubert Motion”) (ECF No. 39). Those motions are fully briefed and submitted.
             Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 2 of 7




        This reply addresses Plaintiffs’ response to Bodum’s Motion to Strike New Post-

Discovery, Post-Disclosure Declaration of William A. Lingnell (“Motion to Strike Lingnell

Declaration”), which was included in Bodum’s Combined Reply in Support of its Motion to Strike

Expert Report of William A. Lingnell (ECF. No. 53). Bodum’s Motion to Strike Lingnell

Declaration arose due to Plaintiffs’ submission of an 18 page declaration from Mr. Lingnell in

their combined response to Bodum’s Daubert Motion and Motion to Strike (ECF No. 47). Mr.

Lingnell’s Declaration materially contradicts his deposition testimony in this case and includes

new opinions, information, and analysis that were not disclosed during discovery. Mr. Lingnell’s

Declaration should, therefore, be struck pursuant to Fed. R. Civ. P. 37(c)(1).

       1.       Fed. R. Civ. P. 26(a)(2)(B) not only requires disclosure of an expert’s opinions in

his written report, but also the “basis and reasons for them” and “the facts or data considered by

the witness in forming them.” Rather than burden the Court with a line-by-line refutation of

Plaintiffs’ Response, Bodum respectfully submits that the submission of an 18 page declaration

by an expert witness after the close of discovery, and in response to pending dispositive motions,

is inherently suspicious. This is especially true where, as here, the declaration contains specific

opinions, data, calculations, and analyses that are noticeably absent from the expert’s written report

and which he could not provide during deposition in response to explicit questioning. See ECF No.

53 at 6-9.

       Indeed, the mere fact Plaintiffs commissioned and relied upon the Lingnell Declaration in

opposing Bodum’s Motion to Strike and Daubert Motion, rather than Mr. Lingnell’s expert report

or deposition testimony, is the best evidence that the opinions and information in the Lingnell

Declaration are nowhere to be found in the record. Far from merely clarifying his disclosed

opinions, the Lingnell Declaration contains figures, calculations, testing, analysis, and data points




                                                -2-
             Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 3 of 7




that are not included in his expert report and which he was unable to provide during his deposition.

To the extent Lingnell now claims that his opinions in this case (new or otherwise) are based on

the “facts or data” disclosed for the first time in his Declaration, that is a clear and blatant violation

of Rule 26(a)(2)(B). The Federal Rules of Civil Procedure, as well as this Court’s scheduling

orders, govern the disclosure of expert opinions and the bases of those opinions. The Lingnell

Declaration is too much too late and should be struck pursuant to Fed. R. Civ. P. 37(c)(1).

        2.      In their Response, Plaintiffs take issue with Bodum’s argument that the Lingnell

Declaration contradicts his deposition testimony with respect to whether his physical testing of the

subject French Press showed actual contact between the steel spring and the interior of the glass

carafe. ECF No. 57 at 2-3 (“Bodum tries to paint Lingnell’s deposition testimony as saying his

physical testing of the French Press did involve the spring touching the glass.”) (emphasis in

original). Plaintiffs correctly note that, in his Declaration, Mr. Lingnell states that he “partially

inserted the subject plunging assembly ‘[w]ithout touching the subject carafe.’” Id. at 3. Plaintiffs

then cite a single sentence from Mr. Lingnell’s deposition that they misleadingly interpret as him

disclaiming any actual contact between the steel spring and the interior of the glass carafe:

        Q:      So you did in fact measure the protrusion of the spring outward from the plunger to
                determine if it was long enough to make contact with the glass?

        A:      Well, we actually physically put it in and could [see] that it would.

Id. (quoting ECF No. 57, Ex. A at 245:17-22).

        On first blush, it is seems rather anomalous that Plaintiffs would go to such lengths to deny

that their glass expert observed contact between the steel spring in the subject French Press and

the glass carafe. After all, their entire theory of liability rests upon the untested hypothesis that

such contact not only occurred, but caused a scratch of sufficient dimension to cause the

borosilicate glass carafe to fracture due to thermal stress. Why, then, would Plaintiffs seek to



                                                  -3-
            Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 4 of 7




convince the Court that no such contact was observed? The answer is simple. Mr. Lingnell testified

under oath that he did, in fact, observe contact when the subject plunger assembly was inserted in

the glass carafe, but the contact resulted in no scratches or other damage to the carafe.

       Q:      You put [the subject plunger assembly] into the subject carafe or you put it into . .
               . the other beaker? You put it into the broken one?

       A:      Yes.

       Q:      Did you put it into the exemplar beaker?

       A:      I believe we did also. It would have---.

       Q:      Is that referenced in your report anywhere?

       A:       No.

       Q:      Do you have photographs anywhere showing contact between the spring and the
               plunger and the side of any glass carafe?

       A:      No, there’s photographs in there with regard to the spring, the part that sticks out.
               We’ve got that in the report, I believe.

       Q:      …Do you have a picture of it actually touching the glass?

       A:      I don’t believe we do.

       Q:      Do you have a video? Did you take a video of using the French press, moving this
               plunger up and down the cylinder or inserting it into the carafe showing actual
               contact between metal and glass, the mesh spring and the glass?

       A:      No, we don’t have a video.

                                                   ***

       Q:      Did you actually observe that the rough end of the flexible spring made contact
               with the glass directly? Did you observe that yourself?

       A:      I did.

                                                   ***




                                               -4-
            Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 5 of 7




       Q:      It is my understanding that you testified a moment ago that you were able to achieve
               metal-on-glass contact from that rough edge of the spring by taking the plunger
               assembly from the subject matter French press and inserting it into a glass carafe.

       A:      Yes.

       Q:      When that happened, did you observe any damage?

       A:      I didn’t at the time that we did that, no.

       Q:      Okay. How many times did you observe that phenomenon of contact during the
               insertion of the assembly into the beaker?

       A:      I don’t know the exact number. We worked it back and forth. We knew that it could
               hit the rim of the glass in the exemplar, and we did it enough times to know that it
               could happen.

       Q:      So a large enough sample size to persuade you that it was possible for that to occur
               during normal use. Is that fair?

       A:      Yes.

       Q:      But in any of the times that you did it, none of those times led to actual damage to
               the carafe?

       A:      Correct.

See Dep. of W. Lingnell, 12/8/2020, at 245:17-246:25, 249:2-5, 264-17-265:16 (relevant portions

attached as Exhibit A) (emphasis added).1




1 Bodum presents the Court with this excerpt from Mr. Lingnell’s deposition to show that his sworn

testimony contradicts his sworn Declaration, and to generally show his opinions and
methodologies are unreliable. Because the alleged testing described by Mr. Lingnell is not
referenced or documented in his expert report, however, and is now even disclaimed by Plaintiffs
themselves, it is unreliable and inadmissible pursuant to Fed. R. Evid. 702 and Daubert. Even if
the Court were to take this alleged testing at face value, it contradicts Mr. Lingnell’s hypothesis
that mere contact between the steel spring and the glass carafe can cause a scratch, let alone one
large enough to result in failure of borosilicate glass due to hot water. In other words, there is no
competent, admissible evidence that such contact occurs during normal use or that such contact, if
it occurs, can damage the borosilicate glass. To the contrary, the only evidence (admissible or
otherwise) on that issue shows that it will not. Of course, all of this is moot because the
uncontroverted evidence establishes that the fracture originated on the exterior of the glass carafe,
dispositively ruling out Plaintiffs’ (and Lingnell’s) theory of liability.


                                                -5-
          Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 6 of 7




       In other words, Mr. Lingnell testified under oath during his deposition that he conducted

physical testing of the subject French Press and observed actual contact between the steel spring

and the glass carafe, but did not reference or document that testing in any way in his expert report.

He then prepared and signed a Declaration (also under oath) where he denied observing any contact

between the steel spring and the glass carafe. This contradiction not only establishes that the

Lingnell Declaration is a sham, but demonstrates the complete lack of reliability of Mr. Lingnell’s

opinions and the methods he used to reach them—as shown in Bodum’s Daubert Motion. For this

reason alone, the Lingnell Declaration should be struck.

                                         CONCLUSION

       For the foregoing reasons, as well as those set forth in its opening brief (ECF No. 53),

Bodum respectfully requests that the Court strike the Declaration of William A. Lingnell submitted

by Plaintiffs as Exhibit A to their combined response to Bodum’s Daubert Motion and Motion to

Strike (ECF No. 47. Ex. A), and for all other relief the Court deems warranted.

       DATED: April 5, 2021.

                                              Respectfully submitted,


                                              By:        /s/ Jason A. Wheeler
                                                     Jason A. Wheeler
                                                     Missouri Bar No. 52298
                                                     Admitted Pro Hac Vice
                                              THOMPSON COBURN LLP
                                              One US Bank Plaza
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 552-6000
                                              Facsimile: (314) 552-7000
                                              jwheeler@thompsoncoburn.com

                                              - and -




                                                -6-
          Case 5:19-cv-00494-XR Document 58 Filed 04/05/21 Page 7 of 7




                                            Jeffrey S. Hawkins
                                                    State Bar No. 09249100
                                                    Ben Zinnecker
                                                    State Bar No. 24066504
                                            GERMER BEAMAN & BROWN PLLC
                                            One Barton Skyway
                                            1501 S. Mopac Expressway, Suite A400
                                            Austin, Texas 78746
                                            Telephone: (512) 472-0288
                                            Facsimile: (512) 472-0721
                                            jhawkins@germer-austin.com
                                            bzinnecker@germer-austin.com

                                            Attorneys for Defendant
                                            Bodum U.S.A., Inc.


                               CERTIFICATE OF SERVICE


       This instrument was served on the following counsel in compliance with Rule 5 of the

Federal Rules of Civil Procedure on April 5, 2021:

       Guy Watts
       Meredith Drukker Stratigopoulos
       Mikal C. Watts
       WATTS GUERRA, LLP
       811 Barton Springs Rd., Ste. 725
       Austin, TX 78704
       (512) 479-0500 (fax)
       gwatts@wattsguerra.com
       mdrukker@wattsguerra.com
       mcwatts@wattsguerra.com
       Counsel for Plaintiffs



                                                     /s/ Jason A. Wheeler
                                                             Jason A. Wheeler




                                              -7-
